Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an A.NA received on 02/23/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan Fedde (Applicant’s Representative, Reg. No. 59,776) on 03/01/2021.

Please amend Claims 1 and 3 as follows:
	
	Claim 1, line 4, please change ***the data management table***to ***a data management table*** 

	Claim 3, line 2, please change ***the execution frequency***to ***an execution frequency***



Claim Interpretation 
4.       It is noted that the claim arrangement of amended claim 1 filed 01/28/2021 are still interpreted under 35 USC 112(f) with regard to “a status information managing unit” in claim 1 and “a system control unit” in claim 1.  Dependent claims 3-7 will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.


Examiner’s Statement of Reasons for Allowance
5.       Claims 1, 3-7 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1.  

The prior art of Ohno (US PG. Pub. 2013/0188221 A1) teaches In Fig. 36, Sect. [0068], In FIG. 36 an example of an operational processing of the print system 1000 according to the present embodiment is detailed.  The printer manager acquires 
an account of the external print service 350, and associates that account and 
the printer ID for registration in the external print service 350 (steps 1 and 2 in FIG. 36).  A general user performs a shared use request to the external print service 350 (steps 3 and 3-1 in FIG. 36).  A printer manager logged into an account on the external print service 350 approves or denies the shared use request for the printer on the screen 
	
	Additionally, the prior art of Mahaffey (US PG. Pub. 2016/0099963 A1) discloses in Fig. 36A, Sect. [0347], a general overview of the transmission of different types of 
data between a mobile communications device 3501 and server 3551.  As FIG. 36A 
shows, in block 3601, mobile communications device 3501 sends application data 
to server 3551, which receives this data (block 3603).  In this embodiment, mobile communications device sends identifying or authentication information to server 3551 so that server 3551 can reference previously stored identifying or authentication information about mobile communications device 3501, store and retrieve data associated with the mobile communications device 3501, and specifically identify or authenticate mobile communications device 3501 amongst other mobile communications devices. 

In particular, the applied references of Ohno in view of Mahaffey fails to disclose and would not have rendered obvious the following limitations of independent claim 1:
a status information managing unit that acquires data indicating status information of each functional unit and manages the status information according to the data management table; 
	a system control unit that instructs acquisition timing for acquiring the data to the status information managing unit and creates transmission data, based on the acquired data, for transmission by the system control unit to an apparatus management server; and 
	a storage device; wherein
	the status information is classified into first data that changes over time according to usage status, and second data that does not change over time according to the usage status,
	the second data is third data having a property that does not change and fourth data having a property that changes in specific processing, and
	the system control unit, at each of a time of startup, a time of executing specific processing, and the time of transmission of the transmission data, instructs data acquisition timing for acquiring the data to the status information managing unit;
	the status information managing unit
	at the time of the startup, registers the third data and the fourth data in data management table;
	at the time of executing specific processing, acquires the fourth data and updates the registered fourth data in the data management table;
acquires the first data at the time of transmission of the transmission data to the apparatus management server and registers the first data in the data management table; and
	the system control unit, after receiving a transmission request from the apparatus management server, based on the data management table, creates the transmission data indicating status information including the first data, the third data, and the fourth data that are managed at the time of transmission of the transmission data.
	and transmits the created transmission data to the apparatus management server.”, since the references fail to acquire a first through fourth data set during transmission processing from an embedded management table in order to provide adequate system control and request capabilities.
	
	Therefore, whether taken individually or in combination, the prior arts of Ohno in view of Mahaffey fails to explicitly teach the claimed limitation(s) as required by the independent claim 1.

7.       It follows that claims 3-7 are then inherently allowable for depending on an allowable base claim.

8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl Dottin whose telephone number is (571)270-5471.  The examiner can normally be reached on Monday through Thursday   9:30AM – 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677